ORDER ON REHEARING
Before HOLLOWAY, Chief Judge, McKAY, LOGAN, SEYMOUR, MOORE, ANDERSON, TACHA, BALDOCK, BROR-BY, and EBEL, Circuit Judges, and SAF-FELS, District Judge.
On consideration by the hearing panel, Judges Holloway, Brorby and Saffels, the petition for rehearing of defendant-appellant Peveto is denied. In connection with the petition for rehearing, however, the panel majority, Judge Holloway and Judge Brorby note as follows:
Defendant Peveto has filed a petition for rehearing and suggestion for rehearing en banc. He asserts, among other things, that the panel erred in affirming the trial court’s determination that Glasgow’s testimony was admissible under Fed.R.Evid. 801(d)(2)(E). He asserts that the panel majority did not consider his claim that the statement was not made in the course of and in furtherance if the conspiracy. Peve-to’s brief on appeal did assert that the statement was “hardly in furtherance of any conspiratorial purpose and could not form the basis, even in part, for a determination that a conspiracy existed.” See principal brief of defendant/appellant p. 19. In our opinion, we stated that “nor does Peveto challenge the trial court’s finding that the statement was made in furtherance of the conspiracy.” See maj. op. at 852. Peveto is correct that this was in error, because of his statement in his brief, noted above.
We went on to hold, however, that statements “intended to promote the conspiratorial objectives” are made in furtherance of the conspiracy as are statements “identifying a fellow coconspirator.” Majority op. at 852 (citing United States v. Smith,, 833 F.2d 213, 221-222 (10th Cir.1987)). The holding was correct.
In accordance with Rule 35(b) of the Federal Rules of Appellate Procedure, the petition for rehearing and suggestion for rehearing en banc were transmitted to all the judges of the court in regular active service. No member of the hearing panel and no judge in regular active service on the court having requested that the court be polled on rehearing en banc, Rule 35, Federal Rules of Appellate Procedure, the suggestion for rehearing en banc is denied.